Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed April 28, 2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 101 as the claimed invention being directed to abstract idea have been fully considered and are accepted.  Therefore, the rejection of the respective claims has been withdrawn in view of the amendment and the argument presented by the Applicants. The Examiner acknowledges the cancellation of claims 19-45.  Claims 1-18 are pending in the application. 
Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference claim 1: the instant claim is allowed because the closest prior art, Karon et al. (U.S. Patent No. 10,827,013, hereon Karon) fails to anticipate or render obvious "a method for generating interaction path details from a plurality of user interactions" including the steps (or comprising) " creating an a first interaction path record comprising the path-start record, the path-end record, and a plurality of user interaction records between the path-start record and the path-end record; storing, in the memory, the first interaction path record; and identifying, based on the first interaction path record, a second interaction path record; determining, based on a first timestamp corresponding to the first interaction path path-end record and a second 
In reference to claim 10: the instant claim is directed to a system claim and includes similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on the respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857